         Case 5:18-cr-00227-SLP Document 44 Filed 12/14/18 Page 1 of 9



             IN THE UNITED STATES DISTRICT COURT FOR THE

                      WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                       )
                                                )
                    Plaintiff,                  )
                                                )
             -vs-                               ) No. CR-18-227-SLP
                                                )
JOSEPH MALDONADO-PASSAGE,                       )
  a/k/a Joseph Allen Maldonado,                 )
  a/k/a Joseph Allen Schreibvogel,              )
  a/k/a “Joe Exotic,”                           )
                                                )
                    Defendant.                  )

               UNITED STATES’ RESPONSE IN OPPOSITION TO
                    DEFENDANT’S MOTION TO SEVER

      Defendant has moved the Court to sever Counts 1 and 2 from Counts 3-21 of the

Superseding Indictment, citing Federal Rules of Criminal Procedure 8(a) and 14. (Doc.

38, Defendant’s Motion). Because the plots to hire someone to murder C.B. (Counts 1 and

2) are properly joined with the crimes relating to wildlife (Counts 3-21), and because the

joinder will not result in actual prejudice to Defendant that outweighs the expense and

inconvenience of separate trials, Defendant’s Motion to Sever should be denied.

                                     DISCUSSION

I.    The two counts of murder-for-hire are properly joined with the counts relating
      to wildlife crimes.

             The Tenth Circuit has stated,

             [u]nder Fed.R.Crim.P. 8(a), joinder of offenses is permitted if
             the offenses “are of the same or similar character or are based
             on the same act or transaction or on two or more acts or
         Case 5:18-cr-00227-SLP Document 44 Filed 12/14/18 Page 2 of 9



             transactions connected together or constituting parts of a
             common scheme or plan.” Although alleged misjoinder under
             Rule 8 is a question of law subject to de novo review, we
             construe Rule 8 broadly to allow liberal joinder to enhance the
             efficiency of the judicial system.

United States v. Johnson, 130 F.3d 1420, 1427 (10th Cir. 1997) (citing United States v.

Janus Indus., 48 F.3d 1548, 1557 (10th Cir. 1995)). The relationship between the two

murder-for-hire counts and the wildlife violations becomes apparent when one examines

the relationship between Defendant and C.B., the victim of the murder-for-hire plots. The

Superseding Indictment alleges that:

                   1.   Defendant    JOSEPH         MALDONADO-
             PASSAGE was a resident of the Western District of
             Oklahoma. He owned and/or operated an exotic animal park
             in Wynnewood, Oklahoma.

                    2.     C.B. was a resident of the state of Florida.

                    3.     MALDONADO-PASSAGE and C.B. had an
             ongoing dispute regarding the proper care, exhibition, and
             breeding practices for big cats, such as tigers and lions. Until
             2011, the dispute was carried on primarily through traditional
             and social media.

                   4.      In or about January 2011, C.B. and her related
             business entities filed a civil lawsuit against MALDONADO-
             PASSAGE and his related business entities.

                    5.     In or about February 2013, the civil litigation
             resulted in the court entering a money judgment in excess of
             $1 million against MALDONADO-PASSAGE. Since that
             time, and continuing until the present, C.B. and her related
             business entities have been attempting to collect on the money
             judgment against MALDONADO-PASSAGE and his related
             business entities and their successor entities.

                 6. Beginning at least by January 2012,
             MALDONADO-PASSAGE posted content online, including
                                            2
         Case 5:18-cr-00227-SLP Document 44 Filed 12/14/18 Page 3 of 9



              on Facebook and YouTube websites, containing threats of
              violence against C.B.

(Doc. 24, pp. 1-2). These factual allegations are sufficient to connect the murder-for-hire

counts and the wildlife counts because the government expects the evidence at trial to show

the following:

   •   Under USDA regulations, big cats like tigers and lions can only be handled by

       members of the public – for instance for photos, petting, or hand-feeding – for a

       period of a few weeks, when they are cubs old enough to have a developed immune

       system but small enough not to pose a risk of injury.

   • C.B. was and is the owner of a big cat sanctuary and an animal rights activist. She

       believes that the human handling of big cat cubs is itself inhumane and also that it

       creates a commercial incentive to excessively breed big cats to feed the demand for

       age-appropriate animals and to remove infant cubs from their mothers too early,

       which jeopardizes the cubs’ health. C.B. believes that these practices result in the

       illegal sale of cubs, as well as a surplus of adult tigers that cannot be cared for

       humanely over the course of their lifespan, and thus are killed or illegally sold

       because they are no longer sources of profit, or killed to supply the illegal market

       for their hides, teeth, and bones.

   • Defendant’s ill-will toward C.B. began at least by 2010, after C.B. began publicly

       criticizing Defendant’s well-known business practices of breeding big cats and

       exhibiting the cubs at his exotic animal park and in traveling shows for paid photos

       and petting encounters with members of the public.


                                            3
     Case 5:18-cr-00227-SLP Document 44 Filed 12/14/18 Page 4 of 9



• In approximately 2010, Defendant retaliated against C.B. by using the name and

   logo of her animal sanctuary in connection with his own cub-handling business

   practices.

• In January 2011, C.B. filed a civil lawsuit against Defendant for causes of action

   relating to his use of her sanctuary’s name and logo. This lawsuit resulted in a $1

   million judgment against Defendant, granted in February 2013. From February

   2013 until the present, C.B. has maintained active litigation against Defendant in an

   attempt to collect the judgment.

• From February 2013 to the present, Defendant endeavored to hide money and assets

   so that they would not be subject to judgment collection by C.B. Some of these

   efforts involved creating successor business entities, fraudulently transferring

   business assets and property to other entities and parties, and fraudulently filing

   bankruptcies.

• The judgment and the costs of extended litigation caused Defendant and his exotic

   animal park to experience significant financial difficulties, which continued even

   after Defendant transferred ownership of the park in February 2016.

• Defendant made statements in person and on social media that C.B.’s litigation and

   judgment were causing the financial ruin of the zoo and that if C.B. “won,” the zoo

   would close and the animals would be taken away. He also made statements

   indicating that C.B.’s death was the only way that the litigation would end and that

   the zoo and its animals would be saved.



                                         4
         Case 5:18-cr-00227-SLP Document 44 Filed 12/14/18 Page 5 of 9



   • From at least November 2016 to approximately June 2018, Defendant illegally sold

      big cat cubs and adults in interstate commerce. Defendant falsified transfer forms

      for the animals to reflect that they were being “donated” rather than sold. Defendant

      demanded either cash payment or checks and money transfers made out to names

       other than his own, and he then laundered the money through the zoo’s bank

       accounts, thereby hiding this income from judgment collection by C.B.

   • In October 2017, Defendant killed five healthy adult tigers because they were not

       breeding; because his exotic animal park was at capacity for large predators; and

       because he anticipated the arrival of other big cats that would be a source of income

       in boarding fees.

   • In November and December 2017, Defendant mobilized two separate plots to hire

       someone to kill C.B.

       Given this evidence, the murder-for-hire counts and the wildlife violations

constitute “two or more acts or transactions connected together or constituting parts of a

common scheme or plan.” Johnson, 130 F.3d at 1427. To prove murder-for-hire (Counts

1 and 2), the government must prove that Defendant had the intent to murder C.B. See 18

U.S.C. § 1958. The proof that Defendant was, in fact, engaging in wildlife crimes that C.B.

alleged would flow from his cub-handling business is important circumstantial evidence of

his motive, and therefore his intent, to murder C.B. Indeed, the jury could infer that

Defendant’s disproportionate vitriol towards C.B. was fueled by his knowledge that C.B.

was correct in alleging that cub-handling resulted in the illegal killing and sale of

endangered species and creating false documentation to conceal these acts. Moreover, the
                                             5
         Case 5:18-cr-00227-SLP Document 44 Filed 12/14/18 Page 6 of 9



evidence will show that Defendant believed that by murdering C.B. he could both (1)

silence his most vocal critic and continue unchallenged with his business practices, and

also (2) end the costly litigation that was threating the financial ruin of the zoo.

       In addition, the seven years of litigation sponsored by C.B. are logically and

factually connected to Defendant’s motive to falsify documentation relating to animal

sales. Defendant’s income and the income of the zoo were subject to C.B.’s on-going

efforts to collect the $1 million judgment. By falsifying documents to show that animals

were donated rather than sold, and requiring either cash payments or checks made out to

names other than his own, Defendant could avoid a paper-trail for a significant source of

his income and thereby avoid forfeiting it to C.B. This practice was consistent with his

other efforts to hide money and property from C.B.

       Ultimately, the government expects the evidence to show that all of the crimes

plotted or committed by Defendant – whether killing C.B., killing non-profitable tigers,

selling tigers and lions, or falsifying documents relating to the sale of animals – were all

designed to protect and sustain and promote – at any cost – the existence of the zoo, which

Defendant considered to be his life’s work.

       For the foregoing reasons, joinder of all the counts alleged in the Superseding

Indictment is proper under Federal Rule of Criminal Procedure 8(a), particularly in light of

the broad construction given to the rule to allow liberal joinder. Indeed, the Court must

consider whether a single trial in this matter would “enhance the efficiency of the judicial

system.” Johnson, 130 F.3d at 1427. At least seven of the government’s anticipated

witnesses will testify regarding both the murder-for-hire plots and one or more of the

                                               6
          Case 5:18-cr-00227-SLP Document 44 Filed 12/14/18 Page 7 of 9



wildlife crimes. Requiring separate trials will result in those seven witnesses being

subpoenaed to appear at two trials, at twice the expense to the government; it will require

the summoning and selection of two juries, at twice the expense to the government; and it

will consume substantially more of the Court’s time, as well as that of the federal

prosecutors and federal public defenders. The efficiency of the judicial system would be

significantly enhanced by a single trial against Defendant.

II.    Joinder of the murder-for-hire counts with the wildlife counts will not result in
       actual prejudice to Defendant that outweighs the expense and inconvenience of
       separate trials.

              Aside from the provisions of Rule 8, a district court has
              discretion to sever under Fed.R.Crim.P. 14 if it appears
              defendant will be prejudiced by joinder of the offenses.
              Whether to grant severance under Rule 14 rests within the
              discretion of the district court and the burden on defendant to
              show an abuse of discretion in this context is a difficult one.
              Prejudicial joinder occurs under Rule 14 when an individual’s
              right to a fair trial is threatened or actually deprived.

Johnson, 130 F.3d at 1427 (internal citations and quotation marks omitted). “Neither a

mere allegation that defendant would have a better chance of acquittal in a separate trial,

nor a complaint of the ‘spillover effect’. . . is sufficient to warrant severance.” Janus Indus.,

48 F.3d at 1557 (internal quotation marks omitted). “[L]imiting instructions are ordinarily

sufficient to cure potential prejudice,” namely an instruction that each count of the

indictment and its underlying evidence must be considered independently. United States

v. Thomas, 849 F.3d 906, 912 (10th Cir. 2017) (internal quotation marks and citations

omitted), cert. denied, 138 S. Ct. 315, 199 L. Ed. 2d 208 (2017). “In deciding on a motion

for severance, the district court has a duty to weigh the prejudice resulting from a single


                                               7
          Case 5:18-cr-00227-SLP Document 44 Filed 12/14/18 Page 8 of 9



trial of counts against the expense and inconvenience of separate trials.” Janus Indus., 48

F.3d at 1557 (internal quotation marks omitted). Indeed, Defendant is obliged to show that

“denial of severance would result in actual prejudice to his defense and that this prejudice

would outweigh the expense and inconvenience of separate trials. United States v.

Hutchinson, 573 F.3d 1011, 1025 (10th Cir. 2009) (internal quotation marks and citations

omitted) (emphasis added).

       Defendant contends that evidence that he killed tigers will unfairly prejudice the

jury with respect to the murder-for-hire charges. However, it is self-evident that any

rational juror will be able to differentiate between the motives behind and impact of

shooting an animal versus plotting to take a human life. For precisely that reason, the

former is a misdemeanor and the latter is a felony. Similarly, it strains credulity to assert

that if the jurors hear evidence that Defendant falsified forms relating to the sale of animals

they would be naturally inclined to believe that Defendant had the propensity to plot a

murder. Regardless, any minimal spillover effect of presenting evidence relating to the

different crimes can be cured with a limiting instruction from the Court.

       As discussed above, the question of judicial economy is significant in this matter,

due in large part to the fact that the government anticipates calling at least seven witnesses

who will testify regarding both murder-for-hire and the wildlife crimes. Even assuming

that the evidence on the wildlife crimes could prejudice the jury in its consideration of the

murder-for-hire charges, that prejudice would not outweigh the expense and inconvenience

of separate trials.



                                              8
         Case 5:18-cr-00227-SLP Document 44 Filed 12/14/18 Page 9 of 9



                                     CONCLUSION

       For the foregoing reasons, the Defendant’s Motion to Sever should be denied.

                                         Respectfully submitted,

                                         ROBERT J. TROESTER
                                         First Assistant United States Attorney

                                         s/Amanda Green
                                         AMANDA GREEN
                                         Assistant U.S. Attorney
                                         OBA No. 19876
                                         210 W. Park Avenue, Suite 400
                                         Oklahoma City, Oklahoma 73102
                                         (405) 553-8700 (Office)
                                         (405) 553-8888 (Fax)
                                         Amanda.green@usdoj.gov




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 14th day of December, 2018, I electronically transmitted
this document to the Clerk of Court using the ECF System for filing and transmittal of a
Notice of Electronic Filing to the following ECF registrants:

       Assistant Federal Public Defenders:
       William P. Earley
       Kyle E. Wackenheim


                                                  s/Amanda Green
                                                  AMANDA GREEN




                                             9
